We granted a rehearing in this case because we doubted our right to correct the mistake which we made in our decree affirming, without qualification, the judgment of the lower court, when, as our opinion clearly indicated, our intention was to reverse it in the respect that it recognized intervener as a privileged creditor.
For the reasons assigned, our former decree is recalled, and it is now ordered, adjudged, and decreed that there be judgment in favor of Grand Consistory of Louisiana, Intervener, and against J.S. Brook, state bank commissioner, through Harry G. Thompson, special agent in charge of Canal Bank  Trust Company, in liquidation, in the full sum of $999.54, recognizing Intervener as an ordinary creditor to be paid in due course of the administration of the liquidation proceedings; intervener to pay the costs of this appeal.
The right is reserved to intervener to apply for a rehearing.